United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 19-3237
                         ___________________________

                              United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                 Shannon R. Thomas

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: June 15, 2020
                                Filed: July 9, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, ARNOLD, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Over the course of about three months, Shannon Thomas and others committed
a string of armed robberies in the Kansas City area. The robberies typically involved
three men storming into a business with weapons drawn and demanding cash. They
often pointed guns at their victims' heads, verbally threatened them with death, and
demanded that they comply with orders. The crime spree ended when authorities
confronted Thomas and his confederates immediately after a robbery when they were
trying to escape. Thomas surrendered after officers fired a gun at him. One of
Thomas's coconspirators was shot and killed during the encounter.

       A jury convicted Thomas of a host of crimes as a result, namely, conspiracy to
commit robbery, see 18 U.S.C. § 1951(a), ten counts of robbery, see id. and § 2, and
one count of being a felon in possession of a firearm, see id. §§ 922(g)(1) and
924(a)(2). The jury also convicted him of ten counts of possessing a firearm in
furtherance of a crime of violence, see id. §§ 924(c)(1)(A)(ii), (c)(1)(C), and 2, and
since Thomas brandished a firearm, federal law required him to serve at least seven
additional years (84 months) in prison for each of these ten counts. See id. at
§ 924(c)(1)(A)(ii).

      The Guidelines range for Thomas's non-brandishing convictions was 87–108
months in prison. The Guidelines recommended 84 additional months in prison on
each of the ten brandishing counts, see USSG § 2K2.4(b), effectively making the
Guidelines range 927–948 months in prison. Thomas's attorney requested that the
district court1 sentence Thomas to only 71 years in prison (852 months) because
Thomas never fired a gun during the robberies. The government requested that the
district court sentence Thomas to 93 years in prison on all of the counts except the final
brandishing count, for which the government sought a life sentence. The government
emphasized that Thomas and his coconspirators had gone on a violent crime spree and
that it took a shootout with police to stop them. It also noted that Thomas often placed
victims on their knees, put a gun to their heads, and threatened to kill them if they
didn't give him what he wanted. In addition, Thomas had a history of robberies and



      1
       The Honorable Greg Kays, United States District Judge for the Western District
of Missouri.

                                           -2-
was on parole for robbery and armed criminal action when he participated in the
robberies that led to the convictions here.

       The government also highlighted Thomas's reprehensible behavior toward the
court and the judicial process. A psychologist who performed a pretrial evaluation of
Thomas opined that he was feigning mental illness. Thomas nevertheless continued his
act during the court proceedings, including at trial and sentencing, and the district court
had to order his removal several times after Thomas routinely shouted gibberish,
interrupted, and failed to answer questions. While in a nearby room where he could
watch court proceedings, Thomas defecated and smeared his feces all about, and he
threatened the court during the sentencing hearing, despite that the record appears to
show that the district court exhibited great patience toward Thomas, as did all the
attorneys involved, whom we commend for their efforts.

       The district court sentenced Thomas to 108 months' imprisonment on the non-
brandishing counts followed by consecutive 84-month sentences on nine of the ten
brandishing counts. On the final brandishing count, the court sentenced Thomas to life
in prison, making the total sentence 864 months' imprisonment followed by a life
sentence. After explaining that it had considered all the sentencing criteria in 18 U.S.C.
§ 3553(a), the court emphasized that the conspiracy involved numerous robberies, that
Thomas committed these robberies while on parole for robbery and armed criminal
action, that Thomas was the most aggressive coconspirator, and that his behavior in the
courtroom reflected a lack of remorse. The court also considered a life sentence
appropriate since a coconspirator was killed and since Thomas did not surrender until
police shot at him.

       On appeal Thomas challenges the substantive reasonableness of his sentence.
We review sentences, both inside and outside of the Guidelines range, under a
deferential abuse-of-discretion standard. United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc). "Substantive review is narrow and deferential; it will be the

                                            -3-
unusual case when we reverse a district court sentence—whether within, above, or
below the applicable Guidelines range—as substantively unreasonable." United States
v. Vanhorn, 740 F.3d 1166, 1169 (8th Cir. 2014).

      Thomas concedes that a 948-month sentence would have been reasonable, but
he maintains that a life sentence on the final brandishing count went too far and was
unreasonable. He doesn't offer much support for this conclusion other than to contend
that the district court gave the death of Thomas's coconspirator too much weight. But
the court gave myriad reasons, beyond the coconspirator's death, why a life sentence
was appropriate. And though some of these other reasons were already taken into
account when calculating Thomas's Guidelines range, they could still "nevertheless
form the basis of a variance." United States v. Thorne, 896 F.3d 861, 865 (8th Cir.
2018) (per curiam). Indeed, the record shows that Thomas is a violent felon who has
stopped at nothing to get what he wants. We therefore cannot say that the district court
abused its discretion.

      Affirmed.
                        ______________________________




                                          -4-